— Judgment unanimously affirmed. Memorandum: The record shows that, as part of his plea bargain, defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Moissett, 76 NY2d 909; People v Derby, 168 AD2d 969, lv denied 77 NY2d 905). Defendant has raised no "categories of * * * claims” that survive such waiver (People v Callahan, 80 NY2d 273, 280). Were we to review the merits, we would nevertheless affirm. (Appeal from Judgment of Supreme Court, Erie County, Doyle, J. — Attempted Criminal Possession Controlled Substance, 2nd Degree.) Present — Pine, J. P., Fallon, Boomer, Davis and Boehm, JJ.